65 N.J. 152 (1974)
319 A.2d 732
WESTCHESTER FIRE INSURANCE CO., RICHARD B. HOLCOMBE, ALICE HOLCOMBE AND WILBUR S. HOLCOMBE, PLAINTIFFS-RESPONDENTS,
v.
THE CONTINENTAL INSURANCE COMPANIES, NEW JERSEY MANUFACTURERS INSURANCE CO., DEFENDANTS-APPELLANTS AND MOTOR CLUB FIRE & CASUALTY CO., JACKIE W. EISNER, ETC., DEFENDANTS-RESPONDENTS. ELMER RICHARD POTENT, GUARDIAN AD LITEM FOR RICHARD M. POTENT, AN INFANT, ELMER RICHARD POTENT AND CHARLOTTE POTENT, INDIVIDUALLY, PLAINTIFFS-RESPONDENTS,
v.
JACKIE W. EISNER, HALLIE EISNER, ELMER EISNER, SR. AND RICHARD B. HOLCOMBE, ETC., DEFENDANTS-RESPONDENTS.
The Supreme Court of New Jersey.
Argued May 20, 1974.
Decided May 29, 1974.
Mr. Richard D. Catenacci, argued the cause for appellant New Jersey Manufacturers Insurance Company, (McElroy, Connell, Foley & Geiser, attorneys).
Mr. William M. Lake, argued the cause for appellant Continental Insurance Company, (Dietrich, Stockman & Lake, attorneys).
Mr. Gerald Kaplan, argued the cause for respondent Motor Club Fire & Casualty Co., and Eisner, etc., (Lieb, Teich & Berlin, attorneys; Jerome S. Lieb on the brief).
Mr. Edward B. Meredith, argued the cause for respondents Westchester Fire Insurance Company and Holcombe, (Meredith, Meredith & Chase, attorneys).
Mr. Gregory V. Hopkins argued the cause for respondents Potent, (Frank V. Walsh, Jr., attorney).
*153 PER CURIAM.
The judgment is affirmed substantially for the reasons expressed by the Appellate Division. Westchester Fire Insurance Co., Richard B. Holcombe, Alice Holcombe and Wilbur S. Holcombe v. The Continental Insurance Companies New Jersey Manufacturers Insurance Co., Motor Club Fire & Casualty Co., Jackie W. Eisner, etc., and Elmer Richard Potent, Guardian Ad Litem for Richard M. Potent, an infant, Elmer Richard Potent and Charlotte Potent, individually, vs. Jackie W. Eisner, Hallie Eisner, Elmer Eisner, Sr., and Richard B. Holcombe, Sr., etc, 126 N.J. Super.
For reversal  None.
For affirmance  Justices JACOBS, HALL, MOUNTAIN, SULLIVAN and PASHMAN  5.